Craine, J.,
dissenting.
I do not concur in the construction placed by a majority of the court on Section 4670-14, R. S. The majority of the court hold, as I understand them, that only the lands lying and being within one mile on each side of the improvement can be assessed.
Under the two mile assessment act, found in Section 4835, R. S., the law reads:
“And no lands shall be so assessed which do not lie within two miles of the proposed improvement, and the distance of two miles may be computed in any direction from either side, end, or terminus of the road.”
*466• Under this act, the Legislature made it- very plain and certain that the assessment might extend to any land lying within two miles from the end of the improved road.
Under the one mile assessment law, Section 4786, R. S., reads as follows, in part:
‘ ‘ Extra taxes levied as hereinbefore provided shall be on real and personal property within one mile on each side of the free turnpike road. ’ ’
Under this section • the Legislature made it very plain and certain that the assessment could be made only- on lands lying -within one mile on each side oE the improvement.
. Section 4670-14, R. S., the one under which this improvement ■was made, provides that:
“When a majority of the residence owners of any real estate lying and being within one mile of any public road,” etc.
My interpretation of this statute is that it means exactly what it says, and if land lie and be within one mile of this improvement, it may be assessed its part for the construction of the same.
In 66 O. S., 621, a portion of the syllabus reads as follows:
“But the intent of the law makers is to be sought first of all in the language employed, and if the words be free from ambiguity and doubt and express plainly, clearly and distinctly the sense of a law-making body, there is no occasion to resort to other means of interpretation. The question is not what did the General Assembly intend to enact, but what is the meaning of that which it did enact? That body should be held to mean what it has plainly expressed, and hence no room is left for construction.
.“The language of the act of May 12, 1902, entitled ‘An Act to amend Section 6710, as amended 83 O. L., 255,.of the Revised Statutes, ’ is plain and free- from doubt, and effect must be given to its clear import without regard to the consequences which - may result.”
In my judgment, the language found in Section 4670-14, R. S., is plain and unambiguous. It says that the “real estate lying and being within one mile of any public improvement shall he *467taxed; I think that if the land lies and is within one mile of a public improvement it is assessable, irrespective of whether it is one mile -from an end or one mile on the side. -
The majority of- the court call particular attention to the fact that under the two mile assessment act above referred to, the Legislature expressly provided that the assessment might be within two miles of the end of the improvement, and hence argue that if the Legislature had intended Section 4670-14 to extend to and include lands lying and being within one mile of the end of the improvement, it would have said so; but it will be Recalled that under the one mile assessment act just referred tp, when the Legislature wanted the assessment to apply only to lands being within one mile on each side of the improvement,'.it said so; and I might argue with equal force that if the Legislature had intended Section 4670-14, R. S., to apply only to lands.lying and being within one mile on each side of the.improvement, it would have said so.
It is said also-by the majority of the court that it would be inequitable to assess this upon the lands within one mile of the end of the road, because within that distance the town.-of. Johns-town is located and that, that property might be re-assess'éd. With that I am not concerned. That is a question for the Legislature. It has, however, provided a means of eliminating all embarrassment that might arise from such' a condition', -because under Section 4670-14, Revised Statutes, the land' is to bd 'á's.sessed according to the benefits, and that question can be taken care of under the method of assessing. There is,no doubt but what the county commissioners would have a.right- to.improve this road through the town of Johnstown. This is held- -in 46 O. S., 663. There is no doubt but what the Legislature had the constitutional right, in passing Section 4670-14 to include lands lying and being within one mile from the end of- the road, and,I think that the language used in that section clearly imports lands lying and being within one mile from the end of. the road..